 Case 3:18-cv-00428-DMS-MDD Document 408 Filed 05/07/19 PageID.6064 Page 1 of 4




 1 JOSEPH H. HUNT                          Lee Gelernt*
   Assistant Attorney General              Judy Rabinovitz*
 2 SCOTT G. STEWART                        Anand Balakrishnan*
 3 Deputy Assistant Attorney General       AMERICAN CIVIL LIBERTIES
   WILLIAM C. PEACHEY                      UNION FOUNDATION
 4
   Director                                125 Broad St., 18th Floor
 5 Office of Immigration Litigation        New York, NY 10004
   U.S. Department of Justice              T: (212) 549-2660
 6
   WILLIAM C. SILVIS                       F: (212) 549-2654
 7 Assistant Director                      lgelernt@aclu.org
   Office of Immigration Litigation        jrabinovitz@aclu.org
 8
   SARAH B. FABIAN                         abalakrishnan@aclu.org
 9 Senior Litigation Counsel
   NICOLE N. MURLEY                        Bardis Vakili (SBN 247783)
10
   Trial Attorney                          ACLU FOUNDATION OF SAN
11 Office of Immigration Litigation        DIEGO & IMPERIAL COUNTIES
   U.S. Department of Justice              P.O. Box 87131
12
   Box 868, Ben Franklin Station           San Diego, CA 92138-7131
13 Washington, DC 20442                    T: (619) 398-4485
   Telephone: (202) 616-0473               F: (619) 232-0036
14
   Fax: (202) 616-8962                     bvakili@aclusandiego.org
15
   ADAM L. BRAVERMAN                       Stephen B. Kang (SBN 292280)
16
   United States Attorney                  Spencer E. Amdur (SBN 320069)
17 SAMUEL W. BETTWY                        AMERICAN CIVIL LIBERTIES
18 Assistant U.S. Attorney                 UNION FOUNDATION
   California Bar No. 94918                39 Drumm Street
19 Office of the U.S. Attorney             San Francisco, CA 94111
20 880 Front Street, Room 6293             T: (415) 343-1198
   San Diego, CA 92101-8893                F: (415) 395-0950
21 619-546-7125                            skang@aclu.org
22 619-546-7751 (fax)                      samdur@aclu.org

23 Attorneys for Federal Respondents-      Attorneys for Petitioners-Plaintiffs
24 Defendants                              *Admitted Pro Hac Vice

25
26
27
28
  Case 3:18-cv-00428-DMS-MDD Document 408 Filed 05/07/19 PageID.6065 Page 2 of 4




 1                               UNITED STATES DISTRICT COURT
 2                            SOUTHERN DISTRICT OF CALIFORNIA
 3   MS. L, et al.,                                   Case No. 3:18-cv-0428 DMS MDD
 4                    Petitioners-Plaintiffs,      JOINT MOTION FOR AN EXTENSION
                                                   OF TIME FOR DEFENDANTS TO
 5          vs.                                    ANSWER OR OTHERWISE RESPOND
                                                   TO PLAINITFFS’ THIRD AMENDED
 6   U.S. IMMIGRATION AND CUSTOMS                  COMPLAINT
     ENFORCEMENT, et al.,
 7
                      Respondents-Defendants.
 8
 9
10         Respondents-Defendants, U.S. Immigration and Customs Enforcement, et al., have
11 met and conferred with Petitioners-Plaintiffs, Ms. L., et al. The parties agree and stipulate,
12 in the interests of proceeding with this litigation in the most orderly and efficient manner
13 possible, to extend the time period for Respondent-Defendants to answer Petitioner-
14 Plaintiffs third amended complaint. Accordingly, the parties hereby stipulate that
15 Respondent-Defendants’ answer to the third amended complaint shall be due Friday, June
16 28, 2019.
17         A proposed order accompanies the joint motion.
18 //
19 //
20
21
22
23
24
25
26
27
28
                                                  1
 Case 3:18-cv-00428-DMS-MDD Document 408 Filed 05/07/19 PageID.6066 Page 3 of 4




 1 DATED: May 7, 2019                Respectfully submitted,
 2
                                     JOSEPH H. HUNT
 3      `                            Assistant Attorney General
 4
                                     SCOTT G. STEWART
 5                                   Deputy Assistant Attorney General
 6
                                     WILLIAM C. PEACHEY
 7                                   Director
 8
                                     WILLIAM C. SILVIS
 9                                   Assistant Director
10
                                     /s/ Sarah B. Fabian
11                                   SARAH B. FABIAN
12                                   Senior Litigation Counsel
                                     NICOLE MURLEY
13                                   Trial Attorney
14                                   Office of Immigration Litigation
                                     Civil Division
15                                   U.S. Department of Justice
16                                   P.O. Box 868, Ben Franklin Station
                                     Washington, DC 20044
17                                   202-532-4824
18                                   (202) 305-7000 (facsimile)
                                     Sarah.B.Fabian@usdoj.gov
19
20                                   ADAM L. BRAVERMAN
                                     United States Attorney
21                                   SAMUEL W. BETTWY
22                                   Assistant U.S. Attorney
23                                   Attorneys for Respondents-Defendants
24
                                     /s/ Lee Gelernt
25                                   Lee Gelernt*
26                                   Judy Rabinovitz*
                                     Anand Balakrishnan*
27                                   AMERICAN CIVIL LIBERTIES UNION
28
                                       2
                                                                   18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 408 Filed 05/07/19 PageID.6067 Page 4 of 4




 1                                   FOUNDATION
                                     125 Broad St., 18th Floor
 2                                   New York, NY 10004
 3                                   T: (212) 549-2660
                                     F: (212) 549-2654
 4
                                     lgelernt@aclu.org
 5                                   jrabinovitz@aclu.org
                                     abalakrishnan@aclu.org
 6
 7                                   Bardis Vakili (SBN 247783)
                                     ACLU FOUNDATION OF SAN DIEGO
 8
                                     & IMPERIAL COUNTIES
 9                                   P.O. Box 87131
                                     San Diego, CA 92138-7131
10
                                     T: (619) 398-4485
11                                   F: (619) 232-0036
                                     bvakili@aclusandiego.org
12
13                                   Stephen B. Kang (SBN 292280)
                                     Spencer E. Amdur (SBN 320069)
14
                                     AMERICAN CIVIL LIBERTIES UNION
15                                   FOUNDATION
                                     39 Drumm Street
16
                                     San Francisco, CA 94111
17                                   T: (415) 343-1198
18                                   F: (415) 395-0950
                                     skang@aclu.org
19                                   samdur@aclu.org
20
                                     Attorneys for Petitioners-Plaintiffs
21                                   *Admitted Pro Hac Vice

22
23
24
25
26
27
28
                                       3
                                                                      18cv428 DMS MDD
